Per Curiam.

The complaint sets forth a cause of action for certain plates. The answer is as follows: “ The defendants, * * * through their attorney, * * * answering the complaint herein, allege: They deny that they have any knowledge or information sufficient to form a belief as to the allegations contained in the complaint. Wherefore, defendants ask that the said complaint be dismissed, with costs.” When the case came On for trial the plaintiff moved for judgment on the pleadings, on the ground that the answer was insufficiént and raised no issue, which motion was granted and an order granting judgment upon the pleadings for the relief demanded in the complaint, with costs, was entered, from which order defend*259ants appeal. Section 500 of the Code provides that: “ The answer of the defendant must contain: 1. A general or specific denial of each material allegation of the complaint controverted by the defendant, or of any knowledge or information thereof sufficient to form a belief.” It is a well-known rule that pleadings must be liberally construed; but plaintiff claims that the form of the answer here does not come within the essential requirements of the Code, for the reason that it does not deny any knowledge or information sufficient to form a belief as to each material allegation of the complaint. It seems to us that this is a narrow and technical view, for the reasonable inference to be drawn from the wording of the answer is that there is a denial of any knowledge or information sufficient to form a belief as to all the allegations of the complaint, which necessarily includes each material allegation. If the answer was too indefinite, plaintiff had a remedy by motion to make it more definite and certain; but we think it was error to hold it to be frivolous' and give judgment upon the pleadings.
Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.
Present: Gildersleeve, Dayton and Goff, JJ.
Ordered reversed, with ten dollars costs, and motion denied, with ten dollars costs.